Citation Nr: 0323727	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  99-12 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a stomach 
disability.  

3.  Entitlement to a rating in excess of 20 percent for a 
left shoulder disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M.Cooper, Counsel



REMAND

The veteran served on active duty from July 1954 to June 1958 
and from May 1959 to October 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 RO decision which, in 
pertinent part, denied service connection for a back disorder 
and a stomach disorder.  An evaluation in excess of 20 
percent for a left shoulder disorder was denied.  The Board 
affirmed the RO determination in an October 2000 decision.  

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (the Veterans 
Claims Court).  By Order dated in June 2001, the Veterans 
Claims Court vacated the Board's October 2000 decision, and 
remanded the case pursuant to 38 U.S.C.A. § 7252(a), for re-
adjudication in light of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475 (Nov. 9, 2000).  

In a letter dated in September 2002, the Board sought to 
inform the veteran of the evidence needed to substantiate his 
claims, of what evidence he was responsible for obtaining; 
and of what evidence VA would undertake to obtain.  However, 
the United States Court of Appeals for the Federal Circuit 
has invalidated the regulation under which the notice was 
provided.  Disabled American Veterans v. Principi, 327 F.3d 
1339 (Fed. Cir. 2003).

The Board also undertook additional development in this case 
in May 2002, April 2003, and June 2003.  This evidence has 
not been considered by the RO as is required by current law.  
38 U.S.C.A. § 7104(a) (West 2002); Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); VAOPGCPREC 1-2003 (2003).

Accordingly, to ensure full compliance with due process 
requirements this matter is REMANDED to the RO for the 
following:  

1.  The RO should issue the veteran a 
VCAA notice letter regarding his claims.

2.  The RO should readjudicate the 
veteran's claims in light of all the 
evidence, including that obtained since 
the March 1999 statement of the case.  

3.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


